Citation Nr: 0311046	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  98-03 514A	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in the 
Board of Veterans' Appeals (Board) decision, dated August 21, 
1997, which denied an effective date earlier than July 3, 
1990, for an award of Dependency and Indemnity Compensation.


REPRESENTATION

Moving party represented by:  Disabled American Veterans


APPEARANCE AT ORAL ARGUMENT

[redacted], Disabled American Veterans




ATTORNEY FOR THE BOARD

K. Osborne, Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to November 
1945.  He was a Prisoner of War (POW) of the German 
Government from August 1944 to May 1945.  The veteran expired 
in March 1983.  The appellant is the veteran's widow.

This case comes before the Board on motion by the moving 
party alleging clear and unmistakable error in an August 1997 
decision.

In December 1999, the Board denied the revision of the Board 
decision dated August 21, 1997, on the grounds of clear and 
unmistakable error.  The appellant subsequently appealed the 
December 1999 Board decision to the United States Court of 
Appeals for Veterans Claims (Court).

In October 2002, the parties (the appellant and the Secretary 
of VA), in a joint motion for remand and stay of proceedings, 
moved the Court to vacate the Board's December 1999 decision.  
It was determined that a remand was required due to 
intervening decision in Disabled American Veterans v. Gober, 
234 F.3d 682 (Fed.Cir. 2000), which held that 38 C.F.R. 
§ 20.1404(b) was invalid because by preventing review of 
claims of CUE in Board decisions for failure to comply with 
filling and pleading requirements, the regulation operated 
contrary to the requirement of 38 U.S.C.A. § 7111(e), stating 
that a CUE claim shall be decided by the Board on the merits.  
In October 2002, the Court issued an order vacating and 
remanding the Board's December 1999 decision. 

In February 2003, the appellant submitted a statement 
indicating that she had nothing else to submit in connection 
with her appeal.  She requested that her claim be 
readjudicated.

FINDINGS OF FACT

1.  In an August 1997 decision, the Board denied the 
appellant's claim for an effective date earlier than July 3, 
1990, for an award of Dependency and Indemnity Compensation 
benefits.

2.  The Board's August 1997 decision was supported by the 
evidence then of record, and it is not shown that the 
applicable statutory and regulatory provisions existing at 
that time were ignored or incorrectly applied.


CONCLUSION OF LAW

The Board's August 1997 decision did not contain clear and 
unmistakable error.  38 U.S.C.A. §  7111 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.105, 20.1403 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA) was recently enacted. See VCAA 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  The VCAA, 
however, with its expanded duties, is not applicable to a 
claim for revision or reversal of a final decision on the 
basis of clear and unmistakable error.  See Livesay v. 
Principi, 15 Vet. App. 165 (2001) (en banc).  Accordingly, 
the VCAA is not for application in this matter. 

The Board denied the appellant's claim for an effective date 
earlier than July 3, 1990, for an award of Dependency and 
Indemnity Compensation (DIC) benefits in an August 1997 
decision.  This determination was predicated upon a finding 
that the effective date of the award of DIC, based on service 
connection for the cause of the veteran's death, was the date 
of receipt of the reopened claim upon which benefits were 
ultimately granted.  In this case, it was noted that the 
appellant's earlier claims for service connection for the 
cause of the veteran's death were denied by the Board in 1987 
and 1989 and, thus, were final.  Specifically, it was noted 
that entitlement to service connection for the cause of the 
veteran's death was not established, based upon the 
presentation of new and material evidence, until after the 
receipt of a May 1990 autopsy protocol report on July 3, 
1990, and supplemental medical opinion evidence.  Following a 
review of this evidence, and with all reasonable doubt 
apparently resolved in the appellant's favor, it was 
determined by the RO, in September 1992, that the evidence 
established that the veteran's service-connected disability 
caused or contributed to the cause of his death.  Further, it 
was noted that the effective date for an award of 
compensation based upon a reopened claim, as here, was the 
date of receipt of the claim upon which the grant of benefits 
was based.  In this instance, the award of benefits was 
predicated upon the appellant having submitted a reopened 
claim for Dependency and Indemnity Compensation on July 3, 
1990.  Accordingly, the effective date of the payment of an 
award of DIC benefits based upon her reopened claim was the 
first day of the calendar month following receipt of the 
claim upon which benefits were granted.  Thus, the effective 
date of the award for DIC benefits, based on service 
connection for the cause of the veteran's death, was August 
1, 1990.

Following the Board's August 1997 decision, the moving party 
submitted a statement which was construed as a request for 
reconsideration of that determination.  Reconsideration of 
the determination was denied in June 1998.  At that time, the 
appellant was informed that the Board was in the process of 
promulgating regulations regarding revision of prior Board 
decisions on the grounds of clear and unmistakable error 
(CUE), and had decided to defer determinations on all such 
requests until these regulations had been finalized.  In 
March 1999, the Board provided to the moving party a copy of 
the pertinent regulations regarding a request for CUE review 
of a Board decision.  She was advised to review the pertinent 
regulations and specifically confirm that she wished to 
proceed with CUE review, which she subsequently did.

A Board decision is subject to revision on the grounds of CUE 
and must be reversed or revised if evidence establishes such 
error.  38 U.S.C.A. § 7111(a).  Motions for review of Board 
decisions on the grounds of CUE are adjudicated pursuant to 
regulations published by VA in January 1999.  38 C.F.R. §§ 
20.1400-1411.  According to the regulations, CUE is the kind 
of error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  38 C.F.R. § 
20.1403(a).  Generally, CUE is present when either the 
correct facts, as they were known at the time, were not 
before the Board, or the statutory and regulatory provisions 
extant at the time were incorrectly applied.  Id.  Review for 
CUE in a prior Board decision must be based on the record and 
the law that existed when the decision was made.  38 C.F.R. § 
20.1403(b).

The regulations cited above further provide that to warrant 
revision of a Board decision on the grounds of CUE, there 
must have been an error in the Board's adjudication of the 
appeal which, had it not been made, would have manifestly 
changed the outcome when it was made; if it is not absolutely 
clear that a different result would have ensued, the error 
complained of cannot be clear and unmistakable.  38 C.F.R. § 
20.1403(c).  Examples of situations that are not CUE include 
the following:  (1) Changed diagnosis.  A new diagnosis that 
"corrects" an earlier diagnosis considered in a Board 
decision; (2) Duty to assist.  The Secretary's failure to 
fulfill the duty to assist under 38 U.S.C.A. § 5107(a); and, 
(3) Evaluation of evidence.  A disagreement as to how the 
facts were weighed or evaluated.  38 C.F.R. § 20.1403(d).  
Moreover, CUE does not include the otherwise correct 
application of a statute or regulation where, subsequent to 
the Board decision challenged, there has been a change in the 
interpretation of the statute or regulation. 38 C.F.R. § 
20.1403(e).

It should be noted that the above-cited regulatory authority 
was published with the specific intent to codify the current 
requirements for a viable claim of CUE that the United States 
Court of Appeals for Veterans Claims (Court) has defined for 
claims of CUE in rating decisions.  The Court has stated that 
clear and unmistakable error is a very specific and rare kind 
of error; it is the kind of error, of fact or law, that when 
called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Russell v. Principi, 3 Vet. App. 310. 313 (1992).  To 
find CUE, the correct facts, as they were known at the time, 
must not have been before the adjudicator or the law in 
effect at that time was incorrectly applied; the error must 
be undebatable and of a sort which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made; and the determination of CUE must be based on the 
record and law that existed at the time of the prior 
adjudication.  Allegations that previous adjudications have 
improperly weighed and evaluated the evidence can never rise 
to the stringent definition of clear and unmistakable error.  
See Damrel v. Brown, 6 Vet. App. 242, 246 (1994).  Similarly, 
VA's breach of its duty to assist cannot form a basis for a 
claim of clear and unmistakable error.  See Caffrey v. Brown, 
6 Vet. App. 377, 382 (1994).  

The law in effect at the time of the August 1997 Board 
decision provided that the effective date of an award of 
dependency and indemnity compensation for which an 
application is received within one year from the date of 
death shall be the first day of the month in which the death 
occurred.  38 U.S.C.A. § 5110(d)(1) (West 1991).  This 
statutory provision is implemented by regulation which 
provides that the effective date of an award based on 
service-connected death after separation from service is the 
first day of the month in which the veteran's death occurred 
if the claim is received within 1 year after the date of 
death; otherwise, it is the date of receipt of the claim.  
38 C.F.R. § 3.400(c)(2) (1997).

However, for a reopened claim after final adjudication, the 
effective date "shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of receipt of 
application therefor."  38 U.S.C.A. § 5110(a) (West 1991); 
see also 38 C.F.R. § 3.400 (1997).  The implementing 
regulation provides that, for a reopened claim after final 
adjudication, the effective date is the date of receipt of 
the application to reopen, or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(q)(1)(ii), (r) (1997).

A claim may be either a formal or informal written 
communication "requesting a determination of entitlement, or 
evidencing a belief of entitlement, to a benefit."   38 
C.F.R. § 3.1(p) (1997).  An informal claim is any 
communication indicating an intent to apply for one or more 
benefits.  The benefit being sought must be identified.  38 
C.F.R. § 3.155 (1997).  Further, a reopened claim is defined 
as "[a]ny application for a benefit received after final 
disallowance of an earlier claim . . . ." 38 C.F.R. § 
3.160(e) (1997).

The appellant contends that the Board in its August 1997 
decision erred in not assigning an effective date earlier 
than July 3, 1990 for the award of DIC benefits.  The 
appellant argues that the award of DIC benefits should be the 
date of her initial claim, April 1983 or March 1983, the date 
her husband died.

In this case, the Board observes that the moving party has 
not demonstrated that the Board's August 1997 decision 
contains CUE.  As the Board pointed out, the appellant did 
not successfully reopen her claim for DIC benefits, based on 
service connection for the cause of the veteran's death, 
until receipt of the May 1990 autopsy report, which 
identified findings of pulmonary artery thromboembolism with 
coexisting intrapulmonary emboli and pulmonary infarction, 
and characterized such findings as accessory contributory 
factor in bringing about the veteran's death.  Moreover, 
opinion evidence from a VA pathologist further noted a 
commonality regarding the incidence of pulmonary emboli in 
individuals with vascular problems such as that for which the 
veteran was service-connected.

In this case, the correct facts, as set forth in the medical 
records and supplemental evidence assembled in the claims 
folder were before the Board at the time of the August 1997 
decision.  This evidence clearly demonstrates that Board 
decisions in 1987 and 1989 denied the appellant's earlier 
claims for service connection for the cause of the veteran's 
death and were final.  It was the subsequent determination 
that the cause of the veteran's death was related to his 
service-connected disability as opined in the medical opinion 
evidence received in July 1990 and thereafter, that was the 
basis for the grant of benefits in the September 1992 rating 
action.  Further, the assignment of the effective date for 
the award of DIC benefits based upon the date of receipt of 
the reopened claim is not an "undebatable" error.  The August 
1997 Board decision was, therefore, consistent with and 
supported by the law then applicable for determining the 
effective date for an award of compensation benefits based 
upon a reopened claim.  Accordingly, the Board determines 
that the denial of an effective date prior to July 3, 1990 
for the award of DIC benefits, based on service connection 
for the cause of the veteran's death, was a reasonable 
exercise of adjudicatory judgment and did not involve clear 
and unmistakable error.

Similarly, the Board would also note that the arguments 
raised by the appellant and on her behalf by the service 
representative relate to the interpretation and evaluation of 
the evidence.  In this respect, generic allegations of error 
concerning not only the 1997 decision, but the 1987 and 1989 
Board decisions were also raised, but not necessarily the 
discrete issue of CUE.  It was generally asserted that the 
Board erred in not granting dependency and indemnity benefits 
in 1987 and 1989.  In an attempt to support that argument, 
the facts are argued to be inconsistent with the 1987 and 
1989 denials of service connection for the cause of the 
veteran's death.  That line of argument clearly represents an 
example of disagreement with respect to the manner in which 
the evidence was interpreted and evaluated, and as such 
cannot constitute a basis for a finding of CUE in this case.  
See 38 C.F.R. § 20.1403(d)(3)); see also Luallen, supra.

In sum, the correct facts were before the Board in 1997, and 
the file shows that the Board properly considered the 
evidence and law when making its 1997 decision.  Based on the 
record and law in effect at the time of the August 1997 Board 
decision, it cannot now be said that all reasonable 
adjudicators would have reached a different result or that 
there was undebatable error in denying the claim for an 
earlier effective date for DIC benefits.  Thus, the Board 
concludes that the veteran has not alleged the type of error 
required to establish CUE in the August 1997 Board decision 
which denied an effective date earlier than July 3, 1990, for 
the award of for the award of DIC benefits.  

ORDER

The motion for revision of the Board decision, dated August 
21, 1997, on the grounds of clear and unmistakable error is 
denied.



                       
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597B that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	In the section entitled "Appeal to the United States 
Court of Appeals for Veterans Claims," you are no 
longer required to file a copy of your Notice of Appeal 
with VA's General Counsel.
?	In the section entitled "Representation before VA," 
you no longer need to have filed a "notice of 
disagreement ... that led to the decision the Board has 
just reviewed for CUE ... on or after November 18, 1988" 
as a condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 




